 

--------------------------------------------------------------------------------

Exhibit 10.6
 


FIRST AMENDMENT TO STOCK PLEDGE AND ESCROW AGREEMENT


This FIRST AMENDMENT TO STOCK PLEDGE AND ESCROW AGREEMENT (this “Amendment”),
dated as of June 2, 2011, amends that certain Stock Pledge and Escrow Agreement
(the “Pledge Agreement”) dated as of August 16, 2010, between The Amacore Group,
Inc., a Delaware corporation (“Pledgor”), and Vicis Capital Master Fund, a
series of the Vicis Capital Master Trust, a trust formed under the laws of the
Cayman Islands (the “Vicis”), and Quarles & Brady LLP, as escrow agent (“Escrow
Agent”). Capitalized terms used in this Amendment without definition shall have
the respective meanings ascribed to them in the Pledge Agreement.


R E C I T A L S
 
WHEREAS, Vicis and Pledgor are parties to a Securities Purchase Agreement dated
June 2, 2011 (the “June Purchase Agreement”), whereby Pledgor agrees to sell to
Vicis up to $2,500,000 in principal amount of its 15% Senior Secured Convertible
Notes due June 30, 2012 (the “2012 Notes”), in exchange for up to $2,500,000
cash (the “Purchase Price”).


WHEREAS, it is a condition precedent to Vicis entering into the June Purchase
Agreement that Pledgor execute and deliver to Vicis a first amendment to the
Pledge Agreement in the form hereof.  This is the Pledge Amendment referred to
in the June Purchase Agreement.


AGREEMENTS
 
In consideration of the recitals and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Pledgor hereby
agrees with Vicis, as follows:
 
 
1.
Definition of Notes.  Recital B. of the Pledge Agreement shall be deleted and
shall be replaced in its entirety with the following:



B.           Pursuant to the Securities Purchase Agreement dated August 16, 2010
between Pledgor and Vicis, Vicis has agreed to make a loan of up to $5,000,000
(the “Loan”) to Pledgor, to be evidenced (in accordance with the Securities
Purchase Agreement dated June 2, 2011 between Pledgor and Vicis (the “June
Purchase Agreement”)) by one or more Amended and Restated 15% Senior Secured
Convertible Notes due June 30, 2012, and pursuant to the June Purchase
Agreement, Vicis has agreed to make a loan of up to $2,500,000 to Pledgor, to be
evidenced by one or more 15% Senior Secured Convertible Notes due June 30, 2012
(each such amended and restated note due June 30, 2012, and each such note due
June 30, 2012, a “Note” and collectively, the “Notes”).


 
2.
Schedule 1.  Schedule 1 of the Pledge Agreement is hereby deleted in its
entirety and replaced with the new Schedule 1 attached hereto.



 
 

--------------------------------------------------------------------------------

 






 
3.
Execution.  This Amendment may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile or in other electronic form, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.



 
4.
Governing Law.  The validity, construction and effect of this Amendment shall be
governed by the internal laws of the State of New York (without giving effect to
principles of conflicts of law).



 
5.
Ratification.  Except as expressly amended pursuant to this Amendment, all terms
and conditions of the Pledge Agreement are hereby ratified and confirmed in all
respects and shall continue in full force and effect.  All references to the
Pledge Agreement shall hereafter refer to such Pledge Agreement, as amended
hereby.



 
6.
Conflict.  In the event of any conflict between the Pledge Agreement and this
Amendment, the terms of this Amendment shall govern.



 
[Signature Page Follows]


 


 
2

--------------------------------------------------------------------------------

 






 
IN WITNESS WHEREOF, the undersigned has caused this Pledge and Escrow Agreement
to be duly executed and delivered as of the date first above written.
 
 

 
THE AMACORE GROUP, INC.
 
By:  /s/ Jay Shafer                                       
         Name:  Jay Shafer
         Title:  Chief Executive Officer
 
 
VICIS CAPITAL MASTER FUND
   By: Vicis Capital LLC
 
By:  /s/ Keith W. Hughes                 
         Name:  Keith W. Hughes
         Title:  Chief Financial Officer
                Vicis Capital, LLC
 
Accepted and Agreed by:
 
ESCROW AGENT:
QUARLES & BRADY LLP
 
By:  /s/ Hoyt R. Stastney                           
          Hoyt R. Stastney, Partner
 

 
                                                                  
 
 
Signature Page to First Amendment to Pledge Agreement


 
3

--------------------------------------------------------------------------------

 






Schedule 1



       
Issuer
Class of Interest
Stock Certificate
No.
No. of Shares
Pledged
         
Amacore Direct Marketing, Inc.
Common
1
250,000
 
LifeGuard Benefits Services, Inc.
Common
TAG 00711
1,101,641
 
LifeGuard Benefits Services, Inc.
Common
TAG 00712
164,857
 
LifeGuard Benefits Services, Inc.
Common
TAG 00713
273,527
 
LifeGuard Benefits Services, Inc.
Common
TAG 00714
267,970
 
LifeGuard Benefits Services, Inc.
Common
TAG 00715
267,970
 
LifeGuard Benefits Services, Inc.
Common
TAG 00716
52,483
 
LifeGuard Benefits Services, Inc.
Common
TAG 00717
74,093
 
LifeGuard Benefits Services, Inc.
Common
TAG 00718
44,950
 
JRM Benefits, LLC
N/A
N/A
N/A
 
On The Phone, Inc.
Common
2
10,000
 
US Healthcare Plans, Inc.
Common
2
1,000,000
 
US Health Benefits Group, Inc.
Common
2
10,000
 
Zurvita Holdings, Inc.
Common
1169
25,000,000
 
Zurvita Holdings, Inc.
Common
1170
12,210,000
 
TeleProtect 800, LLC
N/A
N/A
N/A
 
Amacore Dental, LLC
N/A
N/A
N/A
 
Amacore Vision, LLC
N/A
N/A
 







 
 

--------------------------------------------------------------------------------

 




ACKNOWLEDGMENT AND CONSENT
 
The undersigned is an Issuer referred to in the Stock Pledge and Escrow
Agreement, dated as of August 16, 2010, made by Pledgor (as defined therein) in
favor of Vicis (as defined therein) (as amended, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), and hereby acknowledges
receipt of a copy of the foregoing First Amendment to Stock Pledge and Escrow
Agreement, dated as of June 2, 2011, made by Pledgor  in favor of Vicis (the
“Amendment”) amending the Pledge Agreement.  The undersigned agrees for the
benefit of Vicis as follows:
 
1.        The undersigned will be bound by the terms of the Pledge Agreement, as
amended by the Amendment, and will comply with such terms insofar as such terms
are applicable to the undersigned.
 
2.        The undersigned will notify Vicis promptly in writing of the
occurrence of any of the events described in paragraph 5(a) of the Pledge
Agreement.
 


 
 

 
[ISSUER NAME]
 
By:  _______________________________________

 
 
                                                                             


 

